Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 14 March 2022 and Request for Continued Examination (RCE) of 08 April 2022. Claims 1-17 and 19-23 are pending and have been considered as follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Strauss on 02 August 2022.
The application has been amended as follows: 
The claims should be amended as follows-

2. (Currently Amended) The apparatus of claim 1, wherein to automatically pilot the vehicle within the one or more virtual guardrails includes to determine in realAttorney Docket No. 131592-246497 (AB7652-US) time one or more of the one or more virtual guardrails for each of a plurality of sliding timing windows including the respective sliding timing windows.  

5. (Currently Amended) The apparatus of claim 2, wherein to automatically pilot the vehicle 

Allowable Subject Matter
Claims 1-17 and 19-23 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Anderson (US20120083947A1) teaches various types and levels of operator assistance are performed within a unified, configurable framework. A model of the device with a model of the environment and the current state of the device and the environment are used to iteratively generate a sequence of optimal device control inputs that, when applied to a model of the device, generate an optimal device trajectory through a constraint-bounded corridor or region within the state space. This optimal trajectory and the sequence of device control inputs that generates it is used to generate a threat assessment metric. An appropriate type and level of operator assistance is generated based on this threat assessment. Operator assistance modes include warnings, decision support, operator feedback, vehicle stability control, and autonomous or semi-autonomous hazard avoidance. The responses generated by each assistance mode are mutually consistent because they are generated using the same optimal trajectory.
Further, Wongpiromsarn (US20200189575A1) teaches techniques provided for operation of a vehicle using multiple motion constraints. The techniques include identifying an object using one or more processors of a vehicle. The vehicle has a likelihood of collision with the object that is greater than a threshold. The processors generate multiple motion constraints for operating the vehicle. At least one motion constraint includes a minimum speed of the vehicle greater than zero to avoid a collision of the vehicle with the object. The processors identify one or more motion constraints for operating the vehicle to avoid a collision of the vehicle with the object. The processors operate the vehicle in accordance with the identified motion constraints.
Still further, Kazemi (US20190235499A1) teaches devices for operating an autonomous vehicle are provided. For example, the disclosed technology can include receiving state data that includes information associated with states of an autonomous vehicle and an environment external to the autonomous vehicle. Responsive to the state data satisfying vehicle stoppage criteria, vehicle stoppage conditions can be determined to have occurred. A severity level of the vehicle stoppage conditions can be selected from a plurality of available severity levels respectively associated with a plurality of different sets of constraints. A motion plan can be generated based on the state data. The motion plan can include information associated with locations for the autonomous vehicle to traverse at time intervals corresponding to the locations. Further, the locations can include a current location of the autonomous vehicle and a destination location at which the autonomous vehicle stops traveling.

In regards to independent claims 1, 12 and 17; Anderson, Wongpiromsarn and Kazemi taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

(with respect to claim 1)
generate, in real time, one or more virtual guardrails for respective sliding timing windows, and 
automatically pilot the vehicle within the one or more virtual guardrails during the respective sliding timing windows to incrementally guide maneuvers of the vehicle through an environment during the respective sliding timing windows in order to bring the vehicle into safe operation where a plurality of safe driving policies are not violated; 
operate a mitigation unit to conditionally activate the autopilot engine in response to an analysis result indicative of the vehicle being potentially operated into an emergency situation manually; and 
operate an analysis unit to: 
analyze whether a plurality of sensor data of the vehicle indicate whether the vehicle is being manually operated unsafely in violation of one or more safe driving policies of the plurality of safe driving policies, the plurality of safe driving policies specifying a plurality of unsafe driving behaviors

(with respect to claim 12)
analyzing, by a driving assistance subsystem (DAS) of a vehicle, a plurality of sensor data of the vehicle to determine whether the vehicle is being manually operated in violation of one or more safe driving policies of a plurality of safe driving policies indicating that the vehicle is being potentially operated manually into an emergency situation, the plurality of safe driving policies specifying a plurality of unsafe driving behaviors; 
generating, in real time by the DAS, one or more virtual guardrails for respective sliding timing windows; 
automatically piloting, by the DAS, the vehicle within the one or more virtualAttorney Docket No. 131592-246497 (AB7652-US) guardrails during the respective sliding timing windows to incrementally guide maneuvers of the vehicle through an environment during the respective sliding timing windows in order to bring the vehicle into safe operation where the plurality of safe driving policies are not violated

(with respect to claim 17)
analyze a plurality of sensor data of the vehicle and determine the vehicle is being manually operated in violation of one or more safe driving policies of a plurality of safe -5-U.S. App. No. 16/391,032driving policies, and therefore the vehicle is being potentially operated manually into an emergency situation, the plurality of safe driving policies specifying a plurality of unsafe driving behaviors 
determine one or more virtual guardrails in real time, based at least in part on dynamics of the vehicle determined in real time for respective sliding timing windows; and 
automatically pilot the vehicle within the one or more virtual guardrails during the respective sliding timing windows to incrementally guide maneuvers of the vehicle through an environment during the respective sliding timing windows in order to bring the vehicle back into safe operation, where the one or more safe driving policies are not violated, to deter the vehicle from being operated manually into the emergency situation

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667              

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667